Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a sheet-like positive electrode and negative electrode are" in lines 2-3 .  The phrase “a sheet-like positive electrode and negative electrode are” is not very clear to have whether “negative electrode” also to be “sheet-like” as well and whether or not both electrodes are one single element since the term “a” was use at the beginning of the phrase “a sheet-like positive electrode” and the term “are” was used at the end “and negative electrode are”. There appears to have a missing article “a” before “negative electrode”. Such limitation should be clearly defined. 
 Furthermore, claim 1 recites the phrase “at least one of a pair of uncoated parts which are positioned at both ends” in lines 5-6 makes the claim indefinite because it is unclear to whether there is a pair of uncoated parts positioned at each end or one part for each end. Such limitation should be clearly defined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (2009/0305123) in views of Murakami et al (2015/0183052).
 	For claim 1, Wada teaches a method of producing a secondary battery (abstract, lines 1-2), comprising: an electrode body (1 and 2 as shown in fig.4) forming process in which a sheet-like positive electrode (1 as shown in fig.4) and negative electrode (2 as shown in fig.4) are wound in an overlapping manner with a separator (porous insulation layer in par..22, lines 3-4) therebetween to form a flat wound electrode body (par.22, lines 1-5); and a resistance welding process in which a current collector terminal (5 as shown in fig.4) is bonded to at least one of a pair of uncoated parts (1a as shown in fig.4) which are positioned at both ends of the wound electrode body (1 and 2 as shown in fig.4) in a winding axis direction and to which no electrode mixture is applied by resistance welding (abstract, lines 1-14 and par.81, lines 1-4), 
Wada fails to teach wherein the resistance welding process is performed while metal members are brought into contact with the uncoated parts. 
Murakami teaches, similar producing a secondary battery, wherein the resistance welding process is performed while metal members (21a and 2b as shown in fig.6) are brought into contact with the uncoated parts (3a and 3b as shown in fig.6) (131, lines 1-5). 
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the resistance welding process of Wada to include metal members are brought into contact with the uncoated parts as taught by Murakami for purpose of preventing the occurrence of damage at the boundary between the site of action which ultrasonic vibration is caused to act upon and the surroundings of the site as much as possible (Murakami, par.33, lines 4-6). 	For claim 2, Wada fails to teach wherein the resistance welding process is performed while the metal members are brought into contact with a part of the uncoated part adjacent to a welded part to which the current collector terminal is resistance-welded. 
Murakami further teaches wherein the resistance welding process is performed while the metal members (21a and 2b as shown in fig.6) are brought into contact with a part of the uncoated part (3a and 3b as shown in fig.6) adjacent to a welded part to which the current collector terminal is resistance-welded (4 and 6 as shown in fig.6) (par.128, lines 1-7 and 131, lines 1-5). 
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the resistance welding process of Wada to include metal members are brought into contact with the uncoated parts as taught by Murakami for purpose of preventing the occurrence of damage at the boundary between the site of action which ultrasonic vibration is caused to act upon and the surroundings of the site as much as possible (Murakami, par.33, lines 4-6). 	For claim 3, Wada fails to teach wherein, within the uncoated part, the welded part is formed at a position within 12 mm from an end on the side of an external terminal connected to the current collector terminal, and wherein the resistance welding process is performed while the metal members are brought into contact with a part of the uncoated part adjacent to the side opposite to the external terminal of the welded part. 
Murakami further teaches wherein, within the uncoated part, the welded part is formed at a position from an end on the side of an external terminal connected to the current collector terminal (4 and 6 as shown in fig.6)(par.132, lines 1-8 and par.133, lines 1-4), and wherein the resistance welding process is performed while the metal members are brought into contact with a part of the uncoated part adjacent to the side opposite to the external terminal of the welded part (par.128, lines 1-7 and 131, lines 1-5) but silent of teaching the welded part is formed at a position within 12 mm.
 	It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the resistance welding process of Wada to include metal members are brought into contact with the uncoated parts as taught by Murakami for purpose of preventing the occurrence of damage at the boundary between the site of action which ultrasonic vibration is caused to act upon and the surroundings of the site as much as possible (Murakami, par.33, lines 4-6). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the position of welded part of Wada, in view of Murakami, by making the welded part is formed at a position within 12 mm, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP (2144.01 IIa).
 	For claim 4, Wada fails to teach wherein irregularities are formed in a part of the metal members in contact with the uncoated part.
Murakami further teaches wherein irregularities are formed in a part of the metal members (21 as shown in fig.6) in contact with the uncoated part (3a and 3b as shown in fig.6) (par.122, lines 1-10). 
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the resistance welding process of Wada to include metal members are brought into contact with the uncoated parts as taught by Murakami for purpose of preventing the occurrence of damage at the boundary between the site of action which ultrasonic vibration is caused to act upon and the surroundings of the site as much as possible (Murakami, par.33, lines 4-6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761           


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761